        Case 1:21-mj-00609-RMM Document 1-1 Filed 09/21/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :      Magistrate #:_______________
                      v.                             :
Raymond Glover,                                      :
                                                     :
                              Defendant.             :


                                 STATEMENT OF OFFENSE
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
       I, Special Agent with Homeland Security Investigations Raymond Abruzzese, being duly

sworn, do hereby state the following:

                                     I.    INTRODUCTION

1.     I have been employed as a Special Agent of the U.S. Department of Homeland

Security, Homeland Security Investigations (“HSI”) since in or around March 2003 and I am

currently assigned to the Child Exploitation Unit in Dulles, Virginia. While employed by HSI, I

have investigated federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography, as well as commercial fraud and immigration fraud. I have

gained experience through everyday work relating to conducting these types of investigations. I

also have received training in the area of child pornography and child exploitation and have had

the opportunity to observe and review numerous examples of child pornography (as defined in

18 U.S.C. § 2256(8)) including computer media. Due to my experience and training, I can

identify child pornography when I see it. Moreover, I am a federal law enforcement officer who




                                                1
         Case 1:21-mj-00609-RMM Document 1-1 Filed 09/21/21 Page 2 of 5




enforces federal criminal laws, including 18 U.S.C. §§ 2252A(a)(5)(B) and 2252(a)(2), and I am

authorized by law to request an arrest warrant.

2.     This affidavit is made in support of an application for a criminal complaint and arrest

warrant for Raymond Glover (date of birth XX/XX/1980) for violations of 18 U.S.C. §

2252A(a)(2) (receipt of child pornography) and 18 U.S.C. § 2252A(a)(5)(B) (possession/access

with intent to view child pornography).

3.     The statements contained in this affidavit are based in part on my own investigation, as

well as upon information provided by other Special Agents of Homeland Security and law

enforcement     officers;   independent    investigation       and   analysis   by   law   enforcement

officers/analysts; and my experience, training and background. Because this affidavit is being

submitted for the limited purpose of securing authorization for the requested arrest warrant, I have

not included each and every fact known to me concerning this investigation. Instead, I have set

forth only the facts that I believe are necessary to establish probable cause that Glover has violated

18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B).

                                    II.    PROBABLE CAUSE

4.     On September 21, 2021, at approximately 0600 hours, HSI Special Agents along with

Officers from the Metropolitan Police Department executed a Federal Search warrant issued by

the Federal District Court for the District of Columbia. This search warrant was executed at

XXXX 14th Street NW, Apartment XX6, Washington, DC 20011. Following a knock and

announce, Raymond Glover (DOB XX/XX/1980) answered the door. Prior to opening the door,

Glover stated he didn’t have any clothing on and wanted to get dressed. Glover was the only

individual found to live at the listed residence.       I entered the listed apartment and observed a

table which had a laptop computer a computer monitor, and smartphone sitting on top.            I


                                                    2
         Case 1:21-mj-00609-RMM Document 1-1 Filed 09/21/21 Page 3 of 5




observed what appeared to be an online Zoom conference room with numerous participants

displayed on the monitor. Some of the individuals were adult males who were naked and

masturbating. I further observed a video playing on the laptop screen. This video depicted an

infant laying down on its back. The infant appeared to be asleep. An adult male put his erect

penis on and around the infant’s mouth. I further observed a second video that started to play.

This second video depicted a female infant who was naked from the waist down. An adult male

penetrated or attempted to penetrate the infant’s vagina with his erect penis.

5.     At approximately 0615 hours, MPD Detective Sullivan and I conducted an interview with

Glover. Prior to asking Glover any substantive questions, I read Glover his Miranda warnings.

Glover stated he moved into the listed residence in January 2021, and he is the only individual

living at the listed location. Glover stated all the computer devices in the residence are his

devices. Glover stated he works exclusively from home.

6.     Glover stated he uses Internet based social media applications to communicate with other

individuals on the Internet. Glover stated one of these applications is called Application A.

Glover stated he installed Application A on his Apple iPhone. Glover stated he had recently

been a member of four separate chat groups on Application A, but now he is in three.

7.     Glover stated he has seen child pornography files posted within the Application A chat

groups he belongs to. Glover defined child pornography as when a child is in some sort of

sexual act. Glover stated law enforcement would find child pornography on his phone due to his

activity. Glover stated some of the child pornography videos posted in these Application A chat

groups depicted children as young as 5 or 6 years of age. Glover couldn’t say how many

video/image files depicting child pornography have been posted within the application. Glover




                                                 3
           Case 1:21-mj-00609-RMM Document 1-1 Filed 09/21/21 Page 4 of 5




stated individuals also posted links to cloud storage sites. Glover stated these links allowed him

to gain access to child pornography.

8.     HSI Computer Forensic Agents conducted a forensic preview of Glover’s Apple iPhone.

This preview revealed Glover had the Application A application installed on this device and he

was a member of more than one group chat. This analysis further revealed Glover had saved

videos originally posted on Application A into a separate Application A based storage location

accessible from Glover’s Apple iPhone. I reviewed this Application A storage location and

discovered numerous videos depicting child pornography. The videos all indicated they had

been saved on August 16, 2021.

9.     I viewed the video files located as described above and determined the vast majority are

child pornography based upon my training and experience. A few of the videos I viewed are as

follows:

               a. A video approximately 1 minute and 23 seconds in length. This video file

                   depicts a prepubescent female who is penetrated by an adult male’s penis in

                   her vagina.

               b. A video file approximately 52 seconds in length. This video file depicts a

                   prepubescent female who is penetrated by an adult male penis in her vagina.

               c. A video file approximately 30 seconds in length. This video filer depicts an

                   adult male who penetrates a female infant with his finger in her vagina.




                                                4
        Case 1:21-mj-00609-RMM Document 1-1 Filed 09/21/21 Page 5 of 5




                                     III. CONCLUSION

10.     Based on the foregoing, there is probable cause to believe that Raymond Glover has

violated 18 U.S.C. §§ 2252A(a)(2) (receipt of child pornography) and 2252A(a)(5)(B)

(possession/access with intent to view child pornography).




                                            Respectfully submitted,




                                            Raymond Abruzzese
                                            HSI Special Agent

Subscribed and sworn to before in accordance with the requirements of Fed. R. Crim. P.
4.1 by electronic reliable means, by telephone, this 21st day of September, 2021



                                                                2021.09.21
                                                                21:36:32 -04'00'
                                            _________________________________________
                                            ROBIN M. MERIWEATHER,
                                            UNITED STATES MAGISTRATE JUDGE




                                               5
